
	

113 HR 221 IH: Stop Mergers, Acquisitions, and Risky Takeovers Supplied by American Labor and Entrepreneurship Act of 2013
U.S. House of Representatives
2013-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 221
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2013
			Mrs. Blackburn (for
			 herself and Mr. Huizenga of Michigan)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Science, Space, and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require reports on the acquisitions by certain foreign
		  persons of companies that have received American taxpayer research and
		  development funding, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Mergers, Acquisitions, and Risky Takeovers Supplied by
			 American Labor and Entrepreneurship Act of 2013 or the
			 SMART SALE Act of 2013.
		2.DefinitionsIn this Act:
			(1)Covered
			 entityThe term covered
			 entity means any person, company, institution, or other entity engaged
			 in interstate commerce in the United States that owns, licenses, or otherwise
			 holds an interest in a federally-funded technology, or to which Federal energy
			 research and development funding has been obligated by a Federal agency.
			(2)Covered
			 transaction
				(A)In
			 generalThe term covered transaction means any
			 proposed or pending merger, acquisition, takeover, or other transfer that could
			 result in control of a covered entity by—
					(i)a
			 government of a foreign country described in subparagraph (B); or
					(ii)(I)a natural person who is
			 a citizen of a foreign country described in subparagraph (B) or who owes
			 permanent allegiance to such foreign country; or
						(II)a corporation or other legal entity
			 which is organized under the laws of such foreign country or any political
			 subdivision thereof if natural persons described in subclause (I) own, directly
			 or indirectly, more than 50 percent of the outstanding capital stock or other
			 beneficial interest in such legal entity.
						(B)Foreign country
			 described
					(i)In
			 generalExcept as provided in
			 clause (ii), a foreign country referred to in subparagraph (A) means any of the
			 following:
						(I)The People’s
			 Republic of China.
						(II)The Democratic
			 People’s Republic of Korea.
						(III)A country that
			 is a state sponsor of terrorism (as defined in clause (iii)).
						(IV)A country that
			 provides sanctuary to a foreign terrorist organization (as defined in clause
			 (iv)).
						(V)Any other country
			 with respect to which the President determines the provisions of this paragraph
			 should apply.
						(ii)WaiverThe President may waive the applicability
			 of this paragraph with respect to a foreign country described in clause (i) on
			 a case-by-case basis if not later than 60 days before doing so the
			 President—
						(I)determines that it
			 is in the national interest of the United States to do so; and
						(II)submits to
			 Congress a report providing a justification for the waiver.
						(iii)State sponsor
			 of terrorism definedIn
			 clause (i)(III), the term state sponsor of terrorism means any
			 country the government of which the Secretary of State has determined has
			 repeatedly provided support for international terrorism pursuant to—
						(I)section 6(j) of
			 the Export Administration Act of 1979 (50 U.S.C. App. 2405) (as continued in
			 effect under the International Emergency Economic Powers Act);
						(II)section 620A of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2371);
						(III)section 40 of
			 the Arms Export Control Act (22 U.S.C. 2780); or
						(IV)any other
			 provision of law.
						(iv)Foreign
			 terrorist organization definedIn clause (i)(IV), the term foreign
			 terrorist organization means any organization so designated by the
			 Secretary of State under section 219 of the Immigration and Nationality Act (8
			 U.S.C. 1189).
					(3)Federal energy
			 research and development fundingThe term Federal energy
			 research and development funding means Federal funding provided for the
			 purpose of researching or developing new energy technologies, products,
			 processes, or systems, or for the application of existing energy technologies,
			 products, processes, or systems in a novel manner. Such funding includes
			 funding for a loan or loan guarantee made by a Federal agency.
			(4)Federally-funded
			 technology
				(A)In
			 generalExcept as provided in
			 subparagraph (B), the term federally-funded technology means any
			 technology, product, process, or system developed as a result of Federal energy
			 research and development funding.
				(B)ExceptionSuch term does not apply to any technology,
			 product, process, and system that was not—
					(i)specified in the
			 documents and agreements associated with the provision of the Federal energy
			 research and development funding; or
					(ii)a foreseeable result or byproduct of the
			 Federal energy research and development funding at the time the funding was
			 provided.
					3.Requirements
			(a)Notification
				(1)In
			 generalA covered entity shall notify the Secretary of Energy in
			 writing not later than 7 days of entering into negotiations for any covered
			 transaction.
				(2)ContentsA
			 notification submitted pursuant to paragraph (1) shall include—
					(A)an identification
			 of the covered entity;
					(B)an identification
			 of the purchasing, acquiring, or merging entity;
					(C)the amounts of all Federal energy research
			 and development funding received by the covered entity, including a description
			 of the form and amount of each transaction providing such funding;
					(D)an explanation of
			 how the covered entity or its purchaser will repay any outstanding loans or
			 loan guarantees provided by a Federal agency, including interest
			 accrued;
					(E)an appraisal of
			 the value of any federally-funded technology owned, licensed, or otherwise held
			 by the covered entity, including estimates of sales value and licensing fees;
			 and
					(F)a description of the technical rights held
			 by the Federal Government in all federally-funded technology owned, licensed,
			 or otherwise held by the covered entity.
					(3)PenaltiesAny person who knowingly and intentionally
			 fails to make a notification required by this subsection shall be imprisoned
			 for not more than 5 years and fined according to title 18, United States
			 Code.
				(b)Recoupment of
			 Federal fundsA Federal
			 agency providing Federal energy research and development funding shall require,
			 as a condition of receipt of such funding, that all amounts provided shall be
			 repaid to the Federal Government if a covered transaction results in control of
			 the recipient by a foreign country described in section 2(2)(B).
			(c)RegulationsNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Energy shall promulgate regulations to
			 carry out this section.
			4.Reports to
			 Congress
			(a)Report on
			 notificationNot later than
			 30 days after receipt of a notification required by section 3(a), the Secretary
			 of Energy shall submit to Congress a report on the notification. Such a report
			 shall contain, at a minimum, the following:
				(1)All of the
			 information provided by the covered entity under section 3(a).
				(2)An assessment of
			 any cybersecurity threats to the national interests of the United States with
			 respect to the covered transaction.
				(3)Disclosure of any additional Federal energy
			 research and development funding payments scheduled to be made by a Federal
			 entity to the covered entity.
				(4)An assessment of
			 what effect the covered transaction will have on the interests of the United
			 States, including the extent to which the covered transaction will cause, or
			 will have a reasonable likelihood of causing, any negative effects to the
			 national and economic security interests of the United States.
				(5)An estimate of any
			 amounts of Federal, State, and foreign government funding that any party to the
			 covered transaction, other than the covered entity, has received.
				(b)Initial
			 reportNot later than 90 days
			 after the date of enactment of this Act, the Secretary of Energy shall submit
			 to Congress a report that—
				(1)identifies each
			 covered entity that is engaged in a covered transaction as of the date of
			 enactment of this Act; and
				(2)specifies the total amount of Federal
			 energy research and development funding the covered entity has received and is
			 scheduled to receive.
				
